Citation Nr: 0933726	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  07-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to 
November 1952. 

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus.

In July 2009, the Veteran testified at a hearing held before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of that hearing has been associated with the 
claims file.

In this decision, the Board will adjudicate the claim for 
service connection for bilateral hearing loss.  However, the 
claim for service connection for tinnitus is remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is 
required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Noise exposure during the Veteran's military service 
contributed to his current bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
bilateral hearing loss was incurred in service.  38 U.S.C.A 
§§ 1110, 1131 (West Supp. 2005); 38 C.F.R.       §§ 3.102, 
3.303 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he developed bilateral hearing loss 
as a result of acoustic trauma in service.  For the reasons 
and bases set forth below, the Board will resolve all 
reasonable doubt in his favor and grant the claim.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases, including organic 
disease of the nervous system such as sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree (of at least 10 percent) 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2007).

With respect to the first requirement of a current 
disability, before service connection may be granted for 
hearing loss it must be of a particular level of severity.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, several audiological evaluations performed by 
J.M. M.D., confirm that the Veteran has a bilateral hearing 
loss disability according to VA standards.  38 C.F.R. § 
3.385.  When tested in February 2004, the auditory threshold 
for each frequency at 500, 1000, 2000, 3000, and 4000 Hz was 
greater than 40 decibels.  Since the Veteran has proven the 
essential element of a current disability involving bilateral 
hearing loss, the central issue to be resolved is whether 
noise exposure during his military service contributed to 
this disability.  

The Veteran claims that he was exposed to acoustic trauma as 
a result of his participation in combat while stationed in 
Korea.  This allegation is relevant because 38 U.S.C.A. § 
1154(b) provides a relaxed evidentiary standard of proof with 
respect to the issue of an in-service injury for any injury 
alleged to have been incurred in combat.  See Collette v. 
Brown, 82 F.3d 389 (1996).  The term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military forces."  
VAOPGCPREC 12-99 (Oct. 1999) citing WEBSTER'S THIRD NEW INT'L 
DICTIONARY 452 (1981).  The phrase "engaged in combat with 
the enemy" requires that the veteran "have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99.

In this case, however, there is no conclusive evidence that 
the Veteran participated in combat.  His DD Form 214 notes 
that he was awarded the Korean Service Medal W/1 Bronze 
Service Star.  This medal denotes that he participated in a 
campaign during the Korean conflict but does not 
categorically demonstrate his participation in combat.  See 
Department of Defense (DoD) Instruction 1348.33-M, Manual of 
Military Decorations and Awards, Appendix 4, AP4.1.2.57 
(Sept. 1996) (incorporates Change 1, effective September 18, 
2006).  Nevertheless, the Board finds that the Veteran's 
participation in a campaign during the Korean Conflict is 
sufficient to establish his exposure to acoustic trauma in 
service.  The Board also believes the Veteran's statements 
concerning in-service acoustic trauma are credible.  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).

Unfortunately, the Veteran's service treatment records were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center, a military records repository in St. Louis, 
Missouri.  Consequently, VA has a heightened obligation to 
explain its findings and conclusions and to carefully 
consider applying the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  In the absence of service 
treatment records, there is no evidence to show that the 
Veteran had any hearing loss while on active duty.  
Nevertheless, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
the Court held that, even though disabling hearing loss may 
not be demonstrated at separation, a Veteran may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service.  Such evidence has been submitted in 
this case.

At a VA audiological evaluation, the audiologist recorded the 
Veteran's history of military acoustic trauma from artillery, 
mortar, and gunfire.  No significant noise exposure was 
identified either prior to or after his military service.  
Although the actual audiological evaluation is not in the 
claims file, the diagnostic impression was decreased hearing.  
And, as already noted, a bilateral hearing loss disability 
according to VA standards (38 C.F.R. § 3.385) has been 
confirmed by Dr. J.M, thereby fully resolving this element of 
the claim in the Veteran's favor.  The VA audiologist then 
attributed the Veteran's hearing loss to his in-service 
acoustic trauma. 

In light of these findings, the Board finds that service 
connection for bilateral hearing loss is warranted.  The 
Board is aware that hearing loss was first diagnosed 
approximately 50 years after the Veteran's military service 
had ended.  This 50-year gap constitutes significant evidence 
against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  Nevertheless, in light of the Veteran's 
apparent noise exposure in Korea - with no significant noise 
exposure identified either prior to or after service - 
combined with the VA audiologist's favorable nexus opinion, 
the issue of whether in-service noise exposure contributed to 
his current bilateral hearing loss is in relative equipoise, 
i.e., about evenly balanced for and against his claim.  In 
these situations, the Veteran is given the benefit of the 
doubt.  

Consequently, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran's bilateral hearing 
loss was incurred in service.  38 C.F.R. § 3.102.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).

In light of the favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.


ORDER

Service connection for bilateral hearing loss is granted. 


REMAND

The Veteran also claims that he developed tinnitus as a 
result of acoustic trauma in service.  Tinnitus is "a noise 
in the ear, such as ringing, buzzing, roaring, or clicking."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 
1994).  Unfortunately, however, the Board finds that 
additional evidentiary development is needed before it can 
adjudicate this claim.

As noted, the Board finds that the Veteran was exposed to 
acoustic trauma while on active duty.  The treatment records 
from Dr. J.M. also note the Veteran's complaints of tinnitus 
- approximately 50 years after his separation from active 
duty.  However, the VA audiologist who provided the favorable 
nexus opinion concerning the Veteran's hearing loss offered 
no comment on the etiology or date of onset of his tinnitus.  

Since no medical evidence relates the Veteran's tinnitus to 
in-service acoustic trauma, there is no basis to grant 
service connection for tinnitus.  The evidence, however, is 
sufficient to trigger VA's duty to secure a medical opinion 
on the question as to whether the Veteran's tinnitus is 
related to service, especially since medical treatises 
indicate that the cause of tinnitus can usually be determined 
by finding the cause of the associated hearing loss.  See, 
e.g., Harrison's Principles of Internal Medicine 178 (Anthony 
S. Fauci et al. eds., 14th ed. 1998).  See 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Scheduled the Veteran for a VA 
audiological examination to determine 
whether he has tinnitus as a result of 
noise exposure/acoustic trauma in 
service.  The examiner should review the 
claims folder and record the Veteran's 
history of noise exposure both during and 
after service.  Following any tests 
deemed necessary and a review of the 
record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent likelihood or 
greater) that the Veteran has tinnitus as 
a result of noise exposure in service.  A 
complete rationale should be provided for 
all opinions expressed.

2.  Then readjudicate the claim of 
entitlement to service connection for 
tinnitus in light of the additional 
evidence.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative another supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


